Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 1 of 24 PageID #: 339




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS


 Yaritza Lopez,                         §
                                        §
        Plaintiff,                      §
                                        §
 V.                                     § CIVIL ACTION No. 4:19-cv-00201-ALM-
                                        §               KPJ
 Healthcare Revenue Recovery Group, LLC §
 d/b/a ARS Account Resolution Services  §
                                        §
 and;                                   §
                                        §
 Experian Information Solutions, Inc,   §
                                        §
        Defendant.                      §


    DEFENDANT HEALTHCARE REVENUE RECOVERY GROUP, LLC D/B/A ARS
   ACCOUNT RESOLUTION SERVICES’ ORIGINAL ANSWER AND AFFIRMATIVE
                            DEFENSES


         COMES NOW Defendant Healthcare Revenue Recovery Group, LLC d/b/a ARS

 Account Resolution Services (“ARS”), by and through its undersigned counsel, to answer

 Plaintiff Yaritza Lopez’s (“Plaintiff”) Second Amended Complain (the “Complaint”) as follows:

                                            ANSWER

         1.    In response to paragraph 1 of the Complaint, ARS admits that the Complaint

 purports to state claims under the federal Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681

 et seq., and the Fair Debt Collection Practices Act (“FDCPA”). ARS denies that it violated the

 FCRA or the FDCPA, and further generally denies each and every remaining allegation

 contained in paragraph 1 of the Complaint as it relates to ARS. In response to the allegations in

 paragraph 1 of the Complaint that relate to the other defendants, ARS is without knowledge or



                                                1
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 2 of 24 PageID #: 340




 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 denies each and every such allegation of paragraph 1 of the Complaint.

           Jurisdiction and Venue

           2.    In response to paragraph 2 of the Complaint, ARS admits that Plaintiffs have

 alleged jurisdiction based on the FCRA and FDCPA. ARS states that this is a legal conclusions

 that is not subject to denial or admission.

           3.    In response to paragraph 3 of the Complaint, ARS admits that Plaintiffs have

 alleged venue in this district is proper pursuant to 28 U.S.C. § 1391(b). ARS states that it is

 without knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations contained in paragraph 3 and on that basis, ARS denies each and every remaining

 allegation.

 Parties

           4.    In response to paragraph 4 of the Complaint, ARS admits Plaintiff is a natural

 person and a “consumer” as defined in 15 U.S.C. § 1681a(c). ARS is without knowledge or

 information as to the truth of the remaining allegations contained in paragraph 4 of the

 Complaint and thus denies each and every remaining allegation.

           5.    In response to paragraph 5 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations contained in

 paragraph 5 of the Complaint and thus denies each and every allegation in the paragraph.

           6.    In response to paragraph 6 of the Complaint, ARS admits that it is a debt collector

 as defined by 15 U.S.C §1692a(6) ARS denies the remainder of the allegations of the paragraph




                                                  2
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 3 of 24 PageID #: 341




         Factual Allegations

         7.     In response to paragraph 7 of the Complaint, ARS restates and incorporates its

 responses to paragraphs 1 through 6 above as if fully stated herein.

         8.     In response to paragraph 8 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of the allegations contained in paragraph 8

 and on that basis, generally denies the allegations in the paragraph.

         Plaintiff’s Disputes

         9.     In response to paragraph 9 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         10.    In response to paragraph 10 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the allegations in the paragraph.

         11.    In response to paragraph 11 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         12.    In response to paragraph 12 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the allegations in the paragraph.

         13.    In response to paragraph 13 of the Complaint, ARS denies each and every

 allegation as it relates to ARS.


                                                  3
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 4 of 24 PageID #: 342




         14.    In response to paragraph 14 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and on

 that basis, generally denies the remaining allegations in that paragraph.

         15.    In response to paragraph 15 of the Complaint, ARS denies each and every

 allegation as it relates to ARS.

         16.    In response to paragraph 16 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the allegations in the paragraph.

         17.    In response to paragraph 17 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the allegations in the paragraph.

         18.    In response to paragraph 18 of the Complaint, ARS denies each and every

 allegation as it relates to ARS.

         19.    In response to paragraph 19 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         20.    In response to paragraph 20 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. ARS further

 states that it denies it violated the FCRA or any other law and further denies that paragraph 20 is

 an accurate representation of the provisions at issue in this lawsuit.




                                                   4
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 5 of 24 PageID #: 343




         21.    In response to paragraph 21 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. In response

 to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

 as to the truth of those allegations and, on that basis, generally denies the allegations in the

 paragraph.

         22.    In response to paragraph 22 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. ARS

 generally denies any allegation that it violated the FCRA or any other law. In response to the

 remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

 the truth of those allegations and, on that basis, generally denies the remaining allegations in that

 paragraph.

         23.    In response to paragraph 23 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. ARS

 generally denies any allegation that it violated the FCRA or any other law. In response to the

 remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

 the truth of those allegations and, on that basis, generally denies the remaining allegations in that

 paragraph.

         24.    In response to paragraph 24 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         25.    In response to paragraph 25 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without


                                                  5
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 6 of 24 PageID #: 344




 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         26.    In response to paragraph 26 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         27.    In response to paragraph 27 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the remaining allegations in that paragraph.

         28.    In response to paragraph 28 of the Complaint, ARS denies each and every

 allegation as it relates to ARS.

         29.    In response to paragraph 29 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         30.    In response to paragraph 30 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         Causes of Action

         31.    In response to paragraph 31 of the Complaint, ARS restates and incorporates its

 responses to paragraphs 1 through 30 above as if fully stated herein.




                                                  6
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 7 of 24 PageID #: 345




         32.    In response to paragraph 32 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         Count I: Fair Credit Reporting Act

         33.    In response to paragraph 33 of the Complaint, ARS restates and incorporates its

 responses to paragraphs 1 through 32 above as if fully stated herein.

         34.    In response to paragraph 34 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. ARS

 generally denies any allegation that it violated the FCRA or any other law. In response to the

 remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

 the truth of those allegations and, on that basis, generally denies the remaining allegations in that

 paragraph.

         35.    In response to paragraph 35 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the remaining allegations in that paragraph.

         36.    In response to paragraph 36 of the Complaint, ARS generally denies each and

 every allegation therein that relates to ARS. ARS denies any allegation that it violated the FCRA

 or any other law. In response to the remaining allegations, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the remaining allegations in that paragraph.




                                                  7
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 8 of 24 PageID #: 346




         37.    In response to paragraph 37 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the remaining allegations in that paragraph.

         38.    In response to paragraph 38 of the Complaint, ARS generally denies each and

 every allegation therein that relates to ARS. ARS denies any allegation that it violated the FCRA

 or any other law. In response to the remaining allegations, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the remaining allegations in that paragraph.

         39.    In response to paragraph 39 of the Complaint, ARS generally denies each and

 every allegation therein that relates to ARS. ARS denies any allegation that it violated the FCRA

 or any other law. In response to the remaining allegations, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the remaining allegations in that paragraph.

         40.    In response to paragraph 40 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. ARS

 generally denies any allegation that it violated the FCRA or any other law. In response to the

 remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

 the truth of those allegations and, on that basis, generally denies the remaining allegations in that

 paragraph.

         41.    In response to paragraph 41 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. ARS

 generally denies any allegation that it violated the FCRA or any other law. In response to the

 remaining allegations, ARS is without knowledge or information sufficient to form a belief as to


                                                  8
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 9 of 24 PageID #: 347




 the truth of those allegations and, on that basis, generally denies the remaining allegations in that

 paragraph.

         42.    In response to paragraph 42 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         43.    In response to paragraph 43 of the Complaint, ARS states that the allegations

 contained therein are legal conclusions which are not subject to denial or admission. ARS

 generally denies any allegation that it violated the FCRA or any other law. In response to the

 remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

 the truth of those allegations and, on that basis, generally denies the remaining allegations in that

 paragraph.

         44.    In response to paragraph 44 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         45.    In response to paragraph 45 of the Complaint, ARS denies each and every

 allegation as it relates to ARS. In response to the remaining allegations, ARS is without

 knowledge or information sufficient to form a belief as to the truth of those allegations and, on

 that basis, generally denies the remaining allegations in that paragraph.

         46.    In response to paragraph 46 of the Complaint, ARS is without knowledge or

 information sufficient to form a belief as to the truth of those allegations and, on that basis,

 generally denies the remaining allegations in that paragraph.


                                                  9
 7031902v1
 09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 10 of 24 PageID #: 348




          47.    In response to paragraph 47 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          48.    In response to paragraph 48 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          49.    In response to paragraph 49 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          50.    In response to paragraph 50 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.




                                                   10
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 11 of 24 PageID #: 349




          51.    In response to paragraph 51 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          52.    In response to paragraph 52 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          53.    In response to paragraph 53 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          54.    In response to paragraph 54 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          55.    In response to paragraph 55 of the Complaint, ARS is without knowledge or

  information sufficient to form a belief as to the truth of those allegations and, on that basis,

  generally denies the remaining allegations in that paragraph.


                                                   11
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 12 of 24 PageID #: 350




          56.    In response to paragraph 56 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          57.    In response to paragraph 57 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          58.    In response to paragraph 58 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          59.    In response to paragraph 59 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.

          60.    In response to paragraph 60 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS


                                                   12
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 13 of 24 PageID #: 351




  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          61.    In response to paragraph 61 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          62.    In response to paragraph 62 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          63.    In response to paragraph 63 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.




                                                   13
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 14 of 24 PageID #: 352




          64.    In response to paragraph 64 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS further

  states it is without knowledge or information sufficient to form a belief as to the truth of those

  allegations and, on that basis, generally denies the remaining allegations in that paragraph.

          65.    In response to paragraph 65 of the Complaint, ARS states it is without knowledge

  or information sufficient to form a belief as to the truth of those allegations and, on that basis,

  generally denies the allegations in that paragraph.

          66.    In response to paragraph 66 of the Complaint, ARS states it is without knowledge

  or information sufficient to form a belief as to the truth of those allegations and, on that basis,

  generally denies the allegations in that paragraph.

          67.    Plaintiff’s Complaint omitted paragraph 67.

          68.    Plaintiff’s Complaint omitted paragraph 68.

          69.    Plaintiff’s Complaint omitted paragraph 69.

          70.    In response to paragraph 70 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          71.    In response to paragraph 71 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief




                                                   14
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 15 of 24 PageID #: 353




  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.

          72.    In response to paragraph 72 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.

          73.    In response to paragraph 73 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.

          74.    In response to paragraph 74 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS

  generally denies any allegation that it violated the FCRA or any other law. In response to the

  remaining allegations, ARS is without knowledge or information sufficient to form a belief as to

  the truth of those allegations and, on that basis, generally denies the remaining allegations in that

  paragraph.

          75.    In response to paragraph 75 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.


                                                   15
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 16 of 24 PageID #: 354




          76.    In response to paragraph 76 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.

          77.    In response to paragraph 77 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.

          78.    In response to paragraph 78 of the Complaint, ARS states it is without knowledge

  or information sufficient to form a belief as to the truth of those allegations and, on that basis,

  generally denies the remaining allegations in that paragraph.

          79.    In response to paragraph 79 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. In response

  to the remaining allegations, ARS is without knowledge or information sufficient to form a belief

  as to the truth of those allegations and, on that basis, generally denies the remaining allegations

  in that paragraph.

          80.    In response to paragraph 80 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS states it is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.




                                                  16
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 17 of 24 PageID #: 355




          81.    In response to paragraph 81 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS states it is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          82.    In response to paragraph 82 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS states it is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          83.    In response to paragraph 83 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          Count II: Fair Debt Collection Act

          84.    In response to paragraph 84 of the Complaint, ARS restates and incorporates its

  responses to paragraphs 1 through 32 above as if fully stated herein.

          85.    In response to paragraph 85 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          86.    In response to paragraph 86 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.


                                                  17
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 18 of 24 PageID #: 356




          87.    In response to paragraph 87 of the Complaint, ARS is without knowledge or

  information sufficient to form a belief as to the truth of those allegations and, on that basis,

  generally denies the allegations in that paragraph.

          88.    In response to paragraph 88 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          89.    In response to paragraph 89 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          90.    In response to paragraph 90 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions which are not subject to denial or admission. ARS denies

  it violated the FCRA, FDCPA, or any other law.

          91.    In response to paragraph 91 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          92.    In response to paragraph 92 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.




                                                  18
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 19 of 24 PageID #: 357




          93.    In response to paragraph 93 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions, which are not subject to denial or admission. ARS denies

  it violated the FCRA, FDCPA, or any other law. In response to the remaining allegations, ARS is

  without knowledge or information sufficient to form a belief as to the truth of those allegations

  and, on that basis, generally denies the remaining allegations in that paragraph.

          94.    In response to paragraph 94 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          95.    In response to paragraph 95 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          96.    In response to paragraph 96 of the Complaint, ARS is without knowledge or

  information sufficient to form a belief as to the truth of those allegations and, on that basis,

  generally denies the allegations in that paragraph.

          97.    In response to paragraph 97 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          98.    In response to paragraph 98 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without




                                                  19
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 20 of 24 PageID #: 358




  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          99.    In response to paragraph 99 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions, which are not subject to denial or admission. ARS denies

  it violated the FCRA, FDCPA, or any other law. In response to the remaining allegations, ARS is

  without knowledge or information sufficient to form a belief as to the truth of those allegations

  and, on that basis, generally denies the remaining allegations in that paragraph.

          100.   In response to paragraph 100 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          101.   In response to paragraph 101 of the Complaint, denies each and every allegation

  as it relates to ARS. In response to the remaining allegations, ARS is without knowledge or

  information sufficient to form a belief as to the truth of those allegations and, on that basis,

  generally denies the remaining allegations in that paragraph.

          102.   In response to paragraph 102 of the Complaint, ARS states that the allegations

  contained therein are legal conclusions, which are not subject to denial or admission. ARS denies

  it violated the FCRA, FDCPA, or any other law. In response to the remaining allegations, ARS is

  without knowledge or information sufficient to form a belief as to the truth of those allegations

  and, on that basis, generally denies the remaining allegations in that paragraph.

          103.   In response to paragraph 103 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without




                                                  20
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 21 of 24 PageID #: 359




  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          104.   In response to paragraph 104 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          105.   In response to paragraph 105 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          106.   In response to paragraph 106 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          107.   In response to paragraph 107 of the Complaint, ARS denies each and every

  allegation as it relates to ARS. In response to the remaining allegations, ARS is without

  knowledge or information sufficient to form a belief as to the truth of those allegations and, on

  that basis, generally denies the remaining allegations in that paragraph.

          Demand for Jury Trial

          108.   In response to paragraph 108 of the Complaint, ARS admits that Plaintiff has

  demanded a trial by jury.




                                                  21
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 22 of 24 PageID #: 360




                                    AFFIRMATIVE DEFENSES

          In response to Plaintiff’s Complaint, ARS asserts the following affirmative defenses.

          1.     ARS pleads that ARS fails to set forth facts sufficient to state a claim upon which

  relief may be granted against ARS and further fails to state facts sufficient to entitle Plaintiff to

  any of the relief sought, or to any other relief whatsoever from ARS.

          2.     ARS pleads Plaintiff’s claims are barred by the immunity offered under 15 U.S.C.

  § 1681h(e).

          3.     ARS pleads that Plaintiff’s damages, to the extent they exist, are the results of acts

  and omissions of third persons over whom ARS has neither control nor responsibility.

          4.     ARS pleads that Plaintiff has caused its own alleged damages and/or any alleged

  damages incurred by Plaintiff was due to Plaintiff’s or third parties’ own negligence which

  equals or exceeds any alleged negligence or wrongdoing by ARS.

          5.     ARS pleads that Plaintiff’s claims are barred by the applicable statute of

  limitations.

          6.     ARS pleads that if Plaintiff sustained any damages, there is an intervening,

  superseding cause leading to such alleged injuries and any action or omission taken by ARS was

  not a cause of said damages.

          7.     ARS pleads that Plaintiff’s recover is barred by the doctrine of unclean hands.

          8.     At all pertinent times, ARS complied with the Fair Debt Collection Practices Act

  15 U.S.C. § 1692 et seq., the Texas Debt Collection Act, and any and all other applicable State

  and/or Federal laws.




                                                   22
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 23 of 24 PageID #: 361




          9.     Any violation of law, which is specifically denied, was not intentional and

  resulted from a bona fide error notwithstanding the maintenance of procedures reasonably

  adapted to avoid any such error. See 15 U.S.C. §1692k(c).

          10.    Any violation of law, which is specifically denied, resulted from a bona fide error

  that occurred notwithstanding the use of reasonable procedures adopted to avoid the error .

          11.    ARS pleads that Plaintiff lacks Article III standing to the extent Plaintiff is unable

  to show that Plaintiff incurred any concrete and particularized injury. Plaintiff has not suffered

  any alleged actual damages, and thus, Plaintiff lacks standing to assert the claims as alleged in

  Plaintiff’s Complaint.

                                              PRAYER

          WHEREFORE, ARS prays as follows that Plaintiff take nothing by virtue of Plaintiff’s

  Complaint and that this action be dismissed in its entirety with prejudice, that ARS be awarded

  attorney’s fees, and for such other and further relief to which Defendant may be entitled in law or

  in equity.




                                                  23
  7031902v1
  09308.005
Case 4:19-cv-00201-SDJ-KPJ Document 16 Filed 07/02/19 Page 24 of 24 PageID #: 362




                                            Respectfully submitted,

                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                            By: /s/Jason R. Jobe ________________________
                                                Jason R. Jobe
                                                State Bar No. 24043743
                                                James V. Earl
                                                State Bar No. 24099133

                                            Plaza of the Americas, 700 N. Pearl Street, Twenty-
                                            Fifth Floor
                                            Dallas, TX 75201-2832
                                            Telephone: (214) 871-8200
                                            Telecopy: (214) 871-8209

                                            COUNSEL FOR HEALTHCARE REVENUE
                                            RECOVERY GROUP, LLC D/B/A ARS
                                            ACCOUNT RESOLUTION SERVICES




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY THAT ON July 2, 2019, a copy of the foregoing document was
  served on the counsel of record via ECF in accordance with Federal Rules of Civil Procedure.



                                                   By: /s/ James V. Earl ___________________
                                                       James V. Earl




                                              24
  7031902v1
  09308.005
